United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, SLIDELL MAIN POST )
OFFICE, Slidell, LA, Employer
)
__________________________________________ )
T.P., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0868
Issued: December 21, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 20, 2021 appellant filed a timely appeal from an April 28, 2021 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish a diagnosed medical
condition causally related to the accepted March 13, 2021 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the April 28, 2021 decision, OWCP received additional evidence and appellant
submitted additional evidence on appeal. However, the Board’s Rules of Procedure provides: “The Board’s review
of a case is limited to the evidence in the case record that was before OWCP at the time of its final decision. Evidence
not before OWCP will not be considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus,
the Board is precluded from reviewing this additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On March 15, 2021 appellant, then a 28-year-old rural carrier assistant, filed a traumatic
injury claim (Form CA-1) alleging that on March 13, 2021 he injured his lower back when he
stood up as he was loading packages on his truck while in the performance of duty. He stopped
work on the date of the alleged injury.
In an accompanying statement, appellant indicated that he was loading his truck when he
experienced a striking pain in his lower back. He noted that he then notified his coworker and
supervisors of his pain. Appellant related that his condition gradually worsened throughout the
day and that he had to leave work at 6:30 p.m. due to his back pain.
In a March 15, 2021 witness statement, D.S, appellant’s supervisor, noted that on
March 13, 2021, when he called appellant into his office to discuss a pay issue, he reported that
his back was sore and that he believed the injury occurred the day before. He also alleged that he
was leaning over to sort small parcels in the back of his truck when he experienced soreness. D.S.
advised appellant not to lean for extended periods. In a witness statement of even date, A.E., a
coworker, noted that on March 13, 2021 appellant notified her that his back was hurting without
indicating why. She offered appellant over-the-counter pain medicine, which he accepted.
In a March 23, 2021 development letter, OWCP informed appellant that the evidence of
record was insufficient to establish his claim. It advised him of the type of medical evidence
needed and afforded him 30 days to submit the necessary evidence.
On March 15, 2021 the employing establishment executed an authorization for
examination and/or treatment (Form CA-16).
In a March 15, 2021 injury report, containing an illegible signature, an unidentifiable
healthcare provider noted that appellant sustained an injury on March 13, 2021 and could return
to work on March 17, 2021 with restrictions.
In a March 15, 2021 progress report, Amber Kelley, a medical assistant, noted that
appellant experienced a sharp pain while loading his truck on March 12, 2021, but continued to
work. She indicated that his pain worsened over the next days.
In a March 16, 2021 employing establishment accident report, C.D., appellant’s immediate
supervisor, related that on March 13, 2021 appellant experienced lower back pain when loading
his vehicle with large parcels.
In a March 19, 2021 injury report, containing an illegible signature, an unidentifiable
healthcare provider noted that appellant could return to work the next day with restrictions.
In a March 19, 2021 progress report, Deanna A. Dardar, a nurse practitioner, noted that
appellant presented with lower back pain after sustaining a work -related injury on March 13, 2021.
She conducted a physical examination and diagnosed lumbar strain.
On March 22, 2021 appellant accepted an offer for a modified assignment as a limited-duty
rural carrier assistant.
2

In an undated attending physician’s report, Part B of the Form CA-16, Julie Galloway, a
nurse practitioner, noted that appellant experienced a sharp pain in his lower back while loading
his truck with packages. She diagnosed lumbar strain.
In March 26, 2021 injury report and progress report, Ms. Galloway again diagnosed lumbar
strain. In a duty status report (Form CA-17) of even date, she reiterated her diagnosis and provided
work restrictions.
By decision dated April 28, 2021, OWCP denied appellant’s traumatic injury claim,
finding that he had not submitted medical evidence containing a medical diagnosis in c onnection
with the accepted March 13, 2021 employment incident. It concluded, therefore, that the
requirements had not been met to establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA, 4 that an injury was sustained in the performance of duty, as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury. 5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time and place, and in the manner alleged. The second component is whether the employment
incident caused a personal injury. 7
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence. 8 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
3

Supra note 1.

4

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
5

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
8

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).

3

be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment incident
identified by the employee. 9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a diagnosed
medical condition causally related to the accepted March 13, 2021 employment incident.
In support of his claim, appellant submitted reports dated March 15, 19, and 26, 2021 from
nurse practitioners and a medical assistant. OWCP also received an undated Part B of the Form
CA-16 from a nurse practitioner. However, the Board has held that certain healthcare providers
such as nurse practitioners and medical assistants are not considered physicians as defined under
FECA.10 Consequently, their medical findings and/or opinions will not suffice for purposes of
establishing causal relationship. 11 As such, this evidence is of no probative value and insufficient
to meet appellant’s burden of proof.
Appellant also submitted May 15 and 19, 2021 injury reports, containing an illegible
signature. The Board has held that reports that are unsigned or bear an illegible signature lack
proper identification and cannot be considered probative medical evidence, as the author cannot
be identified as a physician. 12 Therefore, these documents have no probative value and are
insufficient to establish the claim.
Accordingly, as there is no rationalized medical evidence of record establishing a
diagnosed medical condition causally related to the accepted March 13, 2021 employment
incident, the Board finds that he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

9

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
10

Section 8101(2) provides that under FECA the term physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by the applicable state law. 5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See Federal (FECA) Procedure Manual,
Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1) (January 2013); David P. Sawchuk, 57 ECAB 316, 320
n.11 (2006); see also J.T., Docket No. 20-1486 (issued March 16, 2021) (medical assistants); R.L., Docket No. 190440 (issued July 8, 2019) (nurse practitioners).
11

Id.

12

R.L., Docket No. 20-0284 (issued June 30, 2020); M.A., Docket No. 19-1551 (issued April 30, 2020); T.O.,
Docket No. 19-1291 (issued December 11, 2019); Merton J. Sills, 39 ECAB 572, 575 (1988).

4

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a diagnosed
medical condition causally related to the accepted March 13, 2021 employment incident. 13
ORDER
IT IS HEREBY ORDERED THAT the April 28, 2021 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 21, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13

The Board notes that the employing establishment executed a Form CA-16. A completed Form CA-16
authorization may constitute a contract for payment of medical expenses to a medical facility or physician, when
properly executed. The form creates a contractual obligation, which does not involve the employee directly, to pay
for the cost of the examination or treatment regardless of the action taken on the claim. See 20 C.F.R. § 10.300(c);
J.G., Docket No. 17-1062 (issued February 13, 2018); Tracy P. Spillane, 54 ECAB 608 (2003).

5

